Case: 18-50090      Document: 00514795726         Page: 1    Date Filed: 01/15/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 18-50090                   United States Court of Appeals

                                  c/w No. 18-50091
                                                                            Fifth Circuit

                                                                          FILED
                                 Conference Calendar                January 15, 2019
                                                                     Lyle W. Cayce
UNITED STATES OF AMERICA,                                                 Clerk


                                                 Plaintiff-Appellee

v.

AURELIO VALENZUELA-BUSTILLOS,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                            USDC No. 4:12-CR-542-2
                            USDC No. 4:17-CR-267-1


Before HIGGINSON, COSTA, and HO, Circuit Judges.

PER CURIAM: *
       The Federal Public Defender appointed to represent Aurelio Valenzuela-
Bustillos has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Aurelio Valenzuela-Bustillos has not filed a response.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-50090    Document: 00514795726     Page: 2   Date Filed: 01/15/2019


                                 No. 18-50090
                               c/w No. 18-50091
We have reviewed counsel’s brief and the relevant portions of the record
reflected therein.   The Anders brief pretermits discussion of Valenzuela-
Bustillos’s guilty plea and revocation of supervised release pursuant to United
States v. Garcia, 483 F.3d 289, 291 (5th Cir. 2007), on the ground that
Valenzuela-Bustillos indicated in writing that he wished to appeal only his
sentences. A copy of the purported Garcia waiver is attached to the brief, but
the document does not make clear whether Valenzuela-Bustillos intended to
forgo a challenge to his guilty plea, his revocation, or both. Nevertheless,
Valenzuela-Bustillos has not disputed counsel’s characterization of the
document as applying to both. In addition, the record includes the transcripts
we needed to review the record independently, and our review has not
uncovered any nonfrivolous basis for challenging the guilty plea or the
revocation. See Anders, 386 U.S. at 744.
      Thus, we concur with counsel’s assessment that the appeals present no
nonfrivolous issue for appellate review. Accordingly, counsel’s motion for leave
to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEALS ARE DISMISSED. See 5TH CIR. R. 42.2.




                                       2